Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 7, 2021

                                      No. 04-19-00753-CR

                                         Paul PESINA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 18-10-161-CRW
                         Honorable Donna S. Rayes, Judge Presiding

                                         ORDER

Sitting:       Rebeca C. Martinez, Chief Justice
               Luz Elena D. Chapa, Justice
               Liza A. Rodriguez, Justice

        After appellant’s appointed appellate counsel filed an Anders brief and a motion to
withdraw, but before appellant’s pro se brief was due, appellant filed a pro se motion, asking that
he be allowed to represent himself in this appeal, that counsel be dismissed, and the Anders brief
filed by counsel be stricken.

        We deny the motion. See Scheanette v. State, 144 S.W.3d 503, 505 n.2 (Tex. Crim. App.
2004) (defendant had no constitutional right to represent himself on direct appeal). However,
Pesina’s pro se brief, filed in response to counsel’s Anders brief, will be fully considered by the
court. The motion to withdraw filed by counsel will remain pending until the case is submitted
and reviewed on the merits. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that a
motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound);Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).

       It is so ORDERED on January 7, 2021.
                                                                    PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court